Digitally signed
                                                                         by Reporter of
                                                                         Decisions
                                                                         Reason: I attest to
                         Illinois Official Reports                       the accuracy and
                                                                         integrity of this
                                                                         document
                                Appellate Court                          Date: 2020.12.17
                                                                         14:22:49 -06'00'



                   People v. Redding, 2020 IL App (4th) 190252



Appellate Court      THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant,
Caption              v. MATTHEW Q. REDDING, Defendant-Appellee.



District & No.       Fourth District
                     No. 4-19-0252



Filed                June 22, 2020
Rehearing denied     July 31, 2020



Decision Under       Appeal from the Circuit Court of Macon County, No. 18-DT-38; the
Review               Hon. Erick F. Hubbard, Judge, presiding.



Judgment             Reversed and remanded.


Counsel on           Jay Scott, State’s Attorney, of Decatur (Patrick Delfino, David J.
Appeal               Robinson, and James Ryan Williams, of State’s Attorneys Appellate
                     Prosecutor’s Office, of counsel), for the People.

                     James E. Chadd, Catherine K. Hart, and Jessica L. Harris, of State
                     Appellate Defender’s Office, of Springfield, for appellee.
     Panel                     JUSTICE DeARMOND delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Steigmann and Justice Harris concurred in the
                               judgment and opinion.


                                                OPINION

¶1        In January 2018, defendant, Matthew Q. Redding, was charged with one count of
      misdemeanor driving under the influence of alcohol (DUI). On January 30, 2018, at
      approximately 10 p.m., officers stopped defendant’s truck near the area of Sliderz Bar and Grill
      (Sliderz) in Decatur after being informed defendant was involved in an altercation inside the
      bar. Other officers investigating the alleged battery at the bar quickly arrived to speak with
      defendant. After demonstrating visible signs of intoxication and showing indicators of
      impairment on standard field sobriety tests, defendant was arrested for driving under the
      influence of alcohol.
¶2        In September 2018, defendant filed a motion to quash arrest and suppress evidence,
      claiming sheriff’s deputies did not have probable cause to stop his vehicle. In November 2018,
      the trial court heard and subsequently granted defendant’s motion.
¶3        On appeal, the State offers three arguments for our consideration: (1) the trial court erred
      in finding the evidence was insufficient to establish reasonable suspicion for the traffic stop,
      (2) defendant did not satisfy his burden by proving or making a preliminary showing that police
      lacked reasonable suspicion for the traffic stop, and (3) it was error for the trial court to exclude
      evidence under the facts of this case, based on the good faith of the officers.

¶4                                         I. BACKGROUND
¶5        In January 2018, Deputy David Lewallen of the Macon County Sheriff’s Department
      received a radio dispatch identifying defendant as a suspect involved in a bar fight at Sliderz.
      In addition to identifying defendant’s involvement in the altercation, the caller provided
      dispatch the color, make, and model of defendant’s truck and informed them he had left the
      scene. Approximately six minutes after the call, Deputy Lewallen located the truck traveling
      near the area of Sliderz, confirmed the truck was registered to defendant, and contacted Deputy
      Patrick Smith, who was investigating the fight. Deputy Smith directed Deputy Lewallen to
      stop the truck so Smith could speak to defendant about the bar fight. Within minutes of Deputy
      Lewallen effectuating a traffic stop on defendant’s truck, Deputy Smith and Deputy Megan
      Burgener, a newly hired officer under Deputy Smith’s supervision, arrived on scene. Upon
      interacting with defendant, Deputy Burgener observed several indicators of alcohol
      intoxication, conducted field sobriety tests, and arrested defendant for driving under the
      influence of alcohol as a result of her observations and the test results.
¶6        In January 2018, the State charged defendant with one count of driving under the influence
      of alcohol (625 ILCS 5/11-501(a)(2) (West 2018)). In September 2018, defendant filed a
      motion to quash arrest and suppress evidence, arguing the police lacked probable cause to
      effectuate the traffic stop and defendant’s statements should be suppressed because of the
      deputies’ failure to read him Miranda warnings. See Miranda v. Arizona, 384 U.S. 436 (1966).
      In response, the State argued probable cause was not the correct standard to determine whether

                                                    -2-
       the traffic stop was permissible, contending the question was whether the deputies had a
       reasonable articulable suspicion to conduct the stop. The State contended they did. Because
       the trial court found the officers did not have a reasonable articulable suspicion sufficient to
       justify the stop, it did not reach the merits of the suppression of defendant’s statements.

¶7                                  A. Motion to Suppress Hearing
¶8         In November 2018, defendant’s motion to suppress was heard. Before the presentation of
       evidence, defense counsel conceded the proper standard for evaluating the legality of the traffic
       stop was whether the deputies had a reasonable articulable suspicion to conduct the stop. The
       defense called Deputy Lewallen and Deputy Burgener to testify during the hearing. The State
       recalled Deputy Lewallen in support of its response to the motion.

¶9                                          1. Deputy Lewallen
¶ 10       On direct examination, Deputy Lewallen testified he received information from dispatch
       about an altercation at Sliderz, that defendant was a suspect, and defendant left the bar in a
       black Chevrolet Silverado. While en route to Sliderz, since Lewallen had already been
       informed the suspect left in his vehicle, he began looking in the area for a vehicle matching the
       description given. Other officers were sent to Sliderz to investigate. He testified that, once he
       got behind defendant’s truck (a black Chevrolet Silverado), he verified the license plate with
       dispatch and confirmed it was registered to defendant. He then called Deputy Smith, who was
       investigating the bar fight, and asked if Deputy Smith wanted him to make a traffic stop on
       defendant’s truck so Smith could talk to defendant about the fight. When asked what Deputy
       Lewallen’s reasonable suspicion was in making a traffic stop on defendant’s truck, he stated,
       “We were called to Sliderz for a battery they said, between the Redding brothers. That’s a
       possible domestic battery.” On cross-examination, he stated the investigation of the battery
       was still ongoing and he pulled defendant’s vehicle over pursuant to that ongoing investigation.
       When recalled by the State, Lewallen testified he informed defendant why he was being
       stopped and may have asked if he had been in a bar fight at Sliderz before Deputy Burgener
       arrived on the scene.

¶ 11                                         2. Deputy Burgener
¶ 12       At the time of the traffic stop, Deputy Burgener had been with the Macon County Sheriff’s
       Department for approximately four months. She was still working under the supervision of
       Deputy Smith, who was her field training officer. She testified she was called to back up
       Deputy Lewallen regarding a traffic stop. She was aware the original call involved a bar fight
       at Sliderz between the Redding brothers. Upon her arrival at the traffic stop, she approached
       defendant and “immediately” noticed signs of impairment and began conducting a DUI
       investigation. On cross-examination, she testified she began focusing on a possible DUI after
       observing defendant had “slowed movements, slurred speech, bloodshot eyes, indicators of
       being intoxicated.”
¶ 13       Defendant argued the deputies who stopped him did not have a “reasonable suspicion”
       because “in order for a police officer to stop that person [(a suspect who has left the scene),]
       they have to have something unfold in front of them that gives them reasonable suspicion to
       believe that a crime has been committed.” Defendant argued because Deputy Lewallen did not
       have reasonable suspicion that a crime was unfolding in front of him, Deputy Lewallen should

                                                   -3-
       have “s[a]t back and watch[ed] [to] see if he could observe a traffic violation” and, without
       more, there was no basis to stop defendant’s vehicle.
¶ 14        The State argued Deputy Lewallen received a call from dispatch that defendant and his
       brother were in an altercation at Sliderz and the reason Deputy Lewallen made a traffic stop
       on defendant’s truck was to help investigate that report. The stop was based on an ongoing
       investigation. The State disagreed with counsel’s argument that the criminal activity had to
       reveal itself or unfold in front of the officer in order to have a reasonable suspicion. Regardless
       of whether Lewallen had probable cause to believe defendant had committed a battery, “he had
       reasonable suspicion to investigate.” The State noted the officers were entitled to rely on the
       information they were given, even if it proved to be incorrect. “Someone called and complained
       about a domestic dispute that occurred at Sliderz. Someone had given someone at dispatch or
       another officer information to lead them to believe that it was the defendant who was involved
       in the fight, and that’s clearly enough for reasonable suspicion.” After arguments, the trial court
       took the matter under advisement.
¶ 15        In March 2019, the trial court issued its written order finding “defendant made a
       prima facie showing that Deputy Lewallen lacked reasonable articulable suspicion to
       temporarily detain defendant.” The court explained Deputy Lewallen did not see defendant
       violate any traffic laws and the only reason for the stop was due to defendant’s alleged
       involvement in a bar fight with his brother. Furthermore, the court noted that neither of the
       deputies called to testify identified the complainant of the alleged battery or articulated any
       facts involving the alleged battery, and neither witness went to investigate the alleged battery.
       The court found the sole basis for the stop was a dispatch indicating defendant was involved
       in a bar fight and that neither witness “offered testimony or facts sufficient to establish
       reasonable and articulable suspicion to make a Terry stop of defendant.” See Terry v. Ohio,
       392 U.S. 1 (1968). As a result, the court found the State failed to meet its burden. The court
       further opined that, if the State had called Deputy Smith, who was detailed to investigate
       defendant’s alleged involvement in a bar fight, or the dispatcher who relayed the information
       concerning the bar fight to Deputy Lewallen, then the State may have provided facts and
       testimony sufficient to establish a reasonable articulable suspicion to make the stop. Finally,
       the court stated the complainant was not identified and therefore was “effectively anonymous”
       and an anonymous tip, without more, could not provide reasonable suspicion of criminal
       activity. See People v. Holmes, 2019 IL App (1st) 160987, ¶ 2, 125 N.E.3d 1268.
¶ 16        This appeal followed.

¶ 17                                        II. ANALYSIS
¶ 18                                   A. Motions to Suppress
¶ 19       The defendant bears the burden of proof at a hearing on a motion to suppress. People v.
       Brooks, 2017 IL 121413, ¶ 22, 104 N.E.3d 417. It is the responsibility of the defendant to make
       a prima facie showing the evidence was obtained by an illegal search or seizure. People v.
       Gipson, 203 Ill. 2d 298, 306-07, 786 N.E.2d 540, 545 (2003). The Illinois Supreme Court
       discussed what constitutes a prima facie case—albeit in the context of a defendant seeking
       rescission of a statutory summary suspension of his driver’s license—in People v. Relwani,
       2019 IL 123385, 129 N.E.3d 1222. Our supreme court first noted, “in rescission cases we apply
       the same standard of review used in appeals of suppression motion rulings.” Relwani, 2019 IL
       123385, ¶ 18. The court further explained how, in making a prima facie case, the defendant

                                                    -4-
       “has the primary responsibility for establishing the factual and legal bases for the requested
       action.” (Internal quotation marks omitted.) Relwani, 2019 IL 123385, ¶ 17. It went on to
       define a prima facie case as one where the party having the burden produces “enough evidence
       to allow the fact-trier to infer the fact at issue and rule in the party’s favor.” (Internal quotation
       marks omitted.) Relwani, 2019 IL 123385, ¶ 18. Within the context of a suppression hearing,
       once the defendant does so, the burden of proceeding, or going forward with the evidence,
       shifts to the State to present evidence to counter defendant’s prima facie case. Gipson, 203 Ill.
       2d at 307. The ultimate burden of proof remains, however, with the defendant. People v.
       Brooks, 2017 IL 121413, ¶ 22, 104 N.E.3d 417. Applying a two-part analysis when reviewing
       a trial court’s ruling on a motion to suppress evidence, we review the trial court’s factual
       findings under the manifest weight of the evidence standard and then apply the de novo
       standard of review to the court’s ultimate legal ruling on whether the evidence should be
       suppressed. Brooks, 2017 IL 121413, ¶ 21.

¶ 20                                         B. Vehicle Stops
¶ 21       The ultimate touchstone of the fourth amendment is “reasonableness,” and vehicle stops
       are subject to that same reasonableness requirement. Whren v. United States, 517 U.S. 806,
       810 (1996). Since “the usual traffic stop is more analogous to a Terry investigative stop than
       to a formal arrest,” “courts generally analyze fourth amendment challenges to the
       reasonableness of traffic stops under Terry principles.” People v. Jones, 215 Ill. 2d 261, 270,
       830 N.E.2d 541, 549 (2005); see also Terry, 392 U.S. 1. When applying Terry principles, our
       supreme court has said: “For a traffic stop to comport with the reasonableness requirement of
       the constitutional guarantees, the police officer must have at least reasonable, articulable
       suspicion that a violation of the law has occurred.” (Internal quotation marks omitted.) People
       v. Gaytan, 2015 IL 116223, ¶ 20, 32 N.E.3d 641. Discussing Gaytan, this court explained how
       a “reasonable, articulable suspicion” means the officer effectuating the stop “must have a
       particularized and objective basis for suspecting the particular person stopped was violating
       the law.” (Internal quotation marks omitted.) People v. Hill, 2019 IL App (4th) 180041, ¶ 17,
       123 N.E.3d 1236 (citing Gaytan, 2015 IL 116223, ¶ 20), aff’d on other grounds, 2020 IL
       124595). This is a less exacting standard than probable cause, and such stops are evaluated
       objectively. We are to consider the facts available to the officer at the moment of the stop and
       whether they would “warrant a man of reasonable caution in the belief that the action taken
       was appropriate,” considering the totality of the circumstances. (Internal quotation marks
       omitted.) People v. Timmsen, 2016 IL 118181, ¶ 9, 50 N.E.3d 1092. In other words, “when
       evaluating the validity of the stop, [the reviewing courts] consider the totality of the
       circumstances—the whole picture.” (Internal quotation marks omitted.) Timmsen, 2016 IL
       118181, ¶ 9.
¶ 22       The Supreme Court of the United States recently reaffirmed this reasonable suspicion
       standard necessary for vehicle stops. Kansas v. Glover, 589 U.S. ___, ___, 140 S. Ct. 1183,
       1187 (2020) (“[T]he Fourth Amendment permits an officer to initiate a brief investigative
       traffic stop when he has ‘a particularized and objective basis for suspecting the particular
       person stopped of criminal activity.’ ” (quoting United States v. Cortez, 449 U.S. 411, 417-18
       (1981))). We find the Court’s instruction illuminating here. In Glover, 589 U.S. at ___, 140 S.
       Ct. at 1186-87, a deputy sheriff ran a license plate check on a vehicle, found the owner to have
       a revoked license, and stopped the vehicle. The Court held the vehicle stop reasonable.


                                                     -5-
       Considering the totality of the circumstances—namely the computer database information
       coupled with the deputy’s reasonable, commonsense inference that the vehicle owner was
       driving his car with a revoked license—the Court found the deputy possessed reasonable
       suspicion Glover was engaged in criminal activity. Discussing the “reasonable suspicion”
       standard, the Court reiterated: “The standard depends on the factual and practical
       considerations of everyday life on which reasonable and prudent men, not legal technicians,
       act.” (Emphasis in original and internal quotation marks omitted.) Glover, 589 U.S. at ___, 140
       S. Ct. at 1188 (citing Ornelas v. United States, 517 U.S. 690, 695 (1996)). The Court echoed
       the long-standing principle that the reasonable suspicion standard sets a lower bar than either
       the probable cause or preponderance of the evidence standards, instructing, “[t]he reasonable
       suspicion inquiry ‘falls considerably short’ of 51% accuracy [citation] for, as we have
       explained, ‘to be reasonable is not to be perfect.’ [Citation.]” Glover, 589 U.S. at ___, 140 S.
       Ct. at 1188.
¶ 23       Heeding the Court’s guidance, we turn to the case before us. The State argues defendant
       did not make a prima facie showing the traffic stop was unlawful and, by contrast, the
       testimony produced at the suppression hearing was sufficient to establish reasonable suspicion
       for the traffic stop. We agree.

¶ 24                                       C. Anonymous Tip
¶ 25       Although much has been made by defendant regarding an “anonymous tip,” in reality, other
       than the suggestion by defendant’s counsel at the suppression hearing, there is no evidence in
       this record the call to dispatch was anonymous. Deputy Lewallen said he received his
       information from dispatch and did not know who gave the information to them. Deputy
       Burgener said she did not know who called the sheriff’s office and suggested there may be a
       record of who called dispatch. It was only after counsel suggested, “[c]ould it have been an
       anonymous caller?” the deputy said it “could have been.” Regardless, the legality of the stop
       is not necessarily based on the original source of the information but instead on the objective
       reasonableness of the officer’s actions based on the facts available to him at the time of the
       stop. See People v. Dunmire, 2019 IL App (4th) 190316, ¶ 40. Deputy Lewallen knew the
       following at the time of the stop: (1) a caller who was familiar with the “Redding brothers”
       and a local bar named Sliderz called the sheriff’s department to report a fight; (2) the caller
       knew enough about the situation to describe the fight as being between the brothers themselves
       at the bar; (3) dispatch considered the information sufficiently reliable to warrant contacting
       the deputies on duty to advise them of the call and direct them to investigate; (4) the caller was
       in a position to tell dispatch that one of the brothers had left the scene; and (5) the caller
       provided a description of the vehicle the brother was driving, including color, make, and
       model. Coupled with that, Deputy Lewallen, searching in the vicinity of the bar within six
       minutes of the call, came across a vehicle matching the description (color, make, and model)
       given, which he learned after contacting dispatch was registered to a Redding brother. He then
       contacted the deputy investigating the fight and learned the deputy wanted the driver detained
       in order to speak to him about the fight. It is based upon this body of information we are to
       evaluate the reasonableness of the stop.




                                                   -6-
¶ 26                             1. Practical Pitfalls in Applying Holmes
¶ 27       Even if we accepted defendant’s (and the trial court’s) premise the call was anonymous,
       the outcome would be no different. The trial court concluded, “It is well established that an
       anonymous tip, without more cannot provide a reasonable suspicion of criminal activity,”
       citing the argument made by the defendant in Holmes, 2019 IL App (1st) 160987. The court
       then erroneously said it was the State’s responsibility to provide testimony from either Deputy
       Smith, who was charged with investigating the bar fight, or the dispatcher, in order to test the
       reliability of the information. First and foremost, the court accepted defense counsel’s
       suggestion the information was anonymous, although that fact is not contained in the record.
       Regardless, it also ignored the information known to Deputy Lewallen at the time of the stop,
       which formed the basis for his reasonable suspicion. More importantly, the court shifted the
       burden to the State prematurely. Had defendant presented testimony the original call was not
       as represented, or had information that any reasonable police officer would have found suspect,
       or was never even made, then the State would have been obligated to present evidence to justify
       the deputy’s reliance on the information given. But the defendant did not present such
       testimony. As noted above, “The officer’s conduct is judged by an objective standard, which
       analyzes whether the facts available to the officer at the moment of the stop justify the action
       taken.” (Emphasis in original and internal quotation marks omitted.) Dunmire, 2019 IL App
       (4th) 190316, ¶ 40 (citing Hill, 2019 IL App (4th) 180041, ¶ 17).

¶ 28                                   2. Holmes’s Legal Deficiencies
¶ 29        Besides the trial court’s practical mistakes, we find its reliance on Holmes misplaced, both
       legally and factually. In Holmes, the First District, much like defendant’s trial counsel and the
       trial court here, characterized the information known to officers conducting a Terry stop and
       frisk on a suspected gunman at a large Chicago park gathering as, “effectively,” an anonymous
       tip. Holmes, 2019 IL App (1st) 160987, ¶ 2. In reality, the tip had come from a Chicago Park
       District security guard who told a Chicago police sergeant a man, “described as black, about
       five-and-a-half feet tall, wearing a purple shirt and black jeans” was in the park with a gun in
       his pocket. Holmes, 2019 IL App (1st) 160987, ¶ 1. The sergeant conveyed the same
       information to two Chicago police officers, who within two to three minutes found someone
       matching that description. Holmes, 2019 IL App (1st) 160987, ¶ 1. The Holmes court
       ultimately found this “effectively anonymous” tip “did not support a finding of reasonable
       suspicion” and “reverse[d] the trial court’s denial of [defendant’s] motion to suppress.”
       Holmes, 2019 IL App (1st) 160987, ¶ 18.
¶ 30        In our view, the Holmes court unnecessarily provided a novel analysis for “effectively
       anonymous” informant tips that we find flawed and inapplicable to these facts. First, despite
       basing its analysis on its conclusion that police acted on an “effectively anonymous tip,” the
       Holmes majority routinely noted how the tip was not actually anonymous but came from the
       security guard. See Holmes, 2019 IL App (1st) 160987, ¶ 3 (acknowledging that knowing the
       security guard provided the tip “arguably dissipated the cloud of anonymity”); Holmes, 2019
       IL App (1st) 160987, ¶ 18 (identifying the tip police acted upon as “the security guard’s tip”);
       Holmes, 2019 IL App (1st) 160987, ¶ 21 (stating the tip started with the security guard);
       Holmes, 2019 IL App (1st) 160987, ¶ 41 (noting defendant’s acknowledgment that “the tip
       from the security guard *** [was] not anonymous in a literal sense”); Holmes, 2019 IL App
       (1st) 160987, ¶ 42 (noting again how defendant’s “counsel acknowledged that the tip was not

                                                   -7-
       literally anonymous”). Besides teetering on a faulty factual foundation, the Holmes court built
       its legal analysis upon a misunderstanding of relevant precedent, namely Alabama v. White,
       496 U.S. 325 (1990). Citing White, the Holmes court announced, “An anonymous tip, without
       more, generally provides ‘virtually nothing’ by which one could conclude that the tipster is
       honest, that his or her information is reliable, or that he or she has a basis by which to predict
       a suspect’s criminal activity.” Holmes, 2019 IL App (1st) 160987, ¶ 22 (citing White, 496 U.S.
       at 329). But, as we see it, this broad statement misunderstands and misapplies White—a case
       the Holmes majority found instructive. See Holmes, 2019 IL App (1st) 160987, ¶¶ 22, 55.
       Because we see Holmes’s misstatement of White as the first domino falling in its flawed
       analysis, we pause to closely examine White.
¶ 31        In White, police received an anonymous telephone tip “stating that Vanessa White would
       be leaving 235-C Lynwood Terrace Apartments at a particular time in a brown Plymouth
       station wagon with the right taillight lens broken, that she would be going to Dobey’s Motel,
       and that she would be in possession of about an ounce of cocaine inside a brown attaché case.”
       White, 496 U.S. at 327. Police corroborated the tip by finding the brown Plymouth station
       wagon at the given address, observing the broken taillight, and following the wagon toward
       Dobey’s Motel before conducting a Terry stop. White, 496 U.S. at 327. After receiving consent
       from White (the driver), police searched her vehicle and purse and found marijuana and
       cocaine. White, 496 U.S. at 327. In upholding the Terry stop as reasonable and therefore
       constitutional, the Supreme Court of the United States discussed informants’ tips and
       reasonable suspicion.
¶ 32        Unlike Holmes, White did not announce a general rule that anonymous tips alone provide
       “virtually nothing” to determine if the tipster is reliable or if the bases for the tip prove reliable.
       Instead, White quoted the “ ‘virtually nothing’ ” language when describing the specific tip that
       included the brown Plymouth, the attaché case with cocaine, and Dobey’s Motel. White, 496
       U.S. at 329 (quoting Illinois v. Gates, 462 U.S. 213, 227 (1983)). White merely acknowledged
       tips—anonymous or otherwise—need more. In other words, informants’ tips must be
       corroborated by police in order to establish reasonable suspicion for an investigative stop. See
       White, 496 U.S. at 329-32. And in building on that principle, White instructed that the amount
       of police corroboration necessary to find the tip reliable varies based on whether the police
       need reasonable suspicion or probable cause to act. See White, 496 U.S. at 330 (“Reasonable
       suspicion is a less demanding standard than probable cause not only in the sense that reasonable
       suspicion can be established with information that is different in quantity or content than that
       required to establish probable cause, but also in the sense that reasonable suspicion can arise
       from information that is less reliable than that required to show probable cause.”). Once police
       corroborate the significant information in the tip, the less demanding reasonable suspicion
       standard is satisfied, and police may make the investigative stop. White, 496 U.S. at 332
       (“When significant aspects of the caller’s predictions were verified, there was reason to believe
       not only that the caller was honest but also that he was well informed, at least well enough to
       justify the stop.”).
¶ 33        White made no generalizations that anonymous tips provide us “virtually nothing” to test
       their reliability. White simply instructs that courts must look at the totality of the circumstances,
       including the quantity and quality of information in the anonymous tip when deciding if police
       had reasonable suspicion to conduct a Terry stop. More importantly, White did not dive into
       the deep rabbit hole of what it did not know, like precisely how the tipster learned the


                                                      -8-
       information or precisely what an officer said to other officers in relaying the tip. Rather, White
       considered the totality of the circumstances—the telephone tip and independent police
       corroboration—and found those circumstances gave rise to reasonable suspicion—and found
       the police action constitutional. See Navarette v. California, 572 U.S. 393 (2014) (looking at
       the whole picture, particularly what police corroborated or could infer from an anonymous tip
       and whether that knowledge established reasonable suspicion under the totality of the
       circumstances). Interestingly, Holmes never mentions, let alone applies, a totality-of-the-
       circumstances analysis.
¶ 34       We cannot cosign the Holmes majority’s—and by extension this trial court’s—novel
       “effectively anonymous” informant tip analysis when it proceeds from a misunderstanding and
       misapplication of precedent. Instead, we find the Holmes dissent persuasive. Presiding Justice
       Mason’s dissent, in our assessment, correctly focused on the reasonableness of the articulable
       suspicions held by the officers to whom the information was conveyed by their sergeant when,
       within a matter of minutes, still in the park, they found a person who matched the rather specific
       description. When coupled with the observations and information known to the officer by the
       time of the stop, the dissent in Holmes correctly found there was sufficient evidence upon
       which to conclude the officers had a reasonable, articulable suspicion to warrant the stop of
       Holmes. “ ‘We do not view these facts with analytical hindsight but instead consider them from
       the perspective of a reasonable officer at the time the situation confronted him.’ ” Holmes,
       2019 IL App (1st) 160987, ¶ 70 (Mason, P.J., dissenting) (quoting In re J.J., 183 Ill. App. 3d
       381, 388, 539 N.E.2d 764, 768 (1989)). Presiding Justice Mason’s dissent also provided an
       excellent discussion of burden shifting in suppression hearings, noting, as we have here,
       defendant had the burden of proof, both at the outset of the suppression motion and throughout.
       The State had only the burden of production if defendant was able to establish the
       unreasonableness of the officer’s actions in stopping him.

¶ 35                                               3. Eyler
¶ 36        Rather than shoehorn the instant facts into the Holmes model, we opt to follow our recent
       opinion in People v. Eyler, 2019 IL App (4th) 170064, because we find it on point and useful.
       This court listed several factors to consider when evaluating the reliability of an anonymous
       tip in Eyler, including “(1) whether the tip provides a sufficient quantity of information so that
       the officer may be certain that the stopped individual is the one the tipster identified; (2) the
       time interval between the officer receiving the tip and locating the suspect; (3) whether the tip
       is based upon contemporaneous eyewitness observations; (4) whether the tip is sufficiently
       detailed to permit the reasonable inference that the tipster has actually witnessed a crime; and
       (5) whether the tip was made to a police emergency number.” Eyler, 2019 IL App (4th)
       170064, ¶ 30 (citing People v. Shafer, 372 Ill. App. 3d 1044, 1050, 868 N.E.2d 359, 363
       (2007)). There is no question the caller knew the individuals involved; he named them. Further,
       considering how the deputies testified about “the Redding brothers,” it is reasonable to
       conclude they were already known to police. The caller did not give a physical description but
       identified them as “the Redding brothers,” and that was enough information for the deputies to
       know for whom they were looking. The caller’s description of the vehicle proved correct as to
       make, model, and color since Deputy Lewallen saw it and confirmed through dispatch it did,
       in fact, belong to a Redding. The caller’s information was such that it was reasonable to believe
       he or she was present at the bar; he or she knew it was the Redding brothers, knew they were


                                                   -9-
       fighting between themselves as opposed to fighting with someone else, knew when one of
       them left the scene, and described the vehicle in which he left. The call must have been either
       during or immediately after the fight because they informed dispatch one had left, and Deputy
       Lewallen, who received the call at 10 p.m., responded to the area and found defendant and his
       vehicle at 10:06 p.m. The only factor from Eyler not contained in the record is whether the call
       was placed to a police emergency number; although under the circumstances, it is reasonable
       to believe it was. Furthermore, the fact the information contained “predictive information”
       (defendant Redding had left the scene) and “readily observable details” (the description of the
       vehicle registered to defendant found in the area) the deputies corroborated or confirmed adds
       reliability. As a result, the information would be deemed even more reliable. See Eyler, 2019
       IL App (4th) 170064, ¶ 30.
¶ 37       Here, even if we consider this an anonymous tip case, when considering the totality of the
       circumstances, the information provided by the caller demonstrated “sufficient indicia of
       reliability” to justify a temporary Terry stop for investigative purposes. White, 496 U.S. at 327.

¶ 38                                          D. Radio Bulletin
¶ 39       In reality, this case hinges on the content of the radio dispatch received by the deputies and
       not its source. The trial court cited People v. Lawson, 298 Ill. App. 3d 997, 1001, 700 N.E.2d
       125, 129 (1998), for the proposition that, “when the State attempts to justify a warrantless
       arrest on the basis of a radio bulletin, it must establish that the officer who issued the bulletin
       had reasonable articulable suspicion to make the stop.” The trial court conflated two different
       standards: reasonable articulable suspicion and probable cause. The correct standard, espoused
       by Lawson when discussing a warrantless arrest, says the State “must establish that the officer
       who issued the bulletin had probable cause to effect an arrest.” (Emphasis added.) Lawson,
       298 Ill. App. 3d at 1001 (citing People v. Bascom, 286 Ill. App. 3d 124, 127-28, 675 N.E.2d
       1359, 1362 (1997)). The court in Lawson went on to say, “[I]f a flyer or [radio] bulletin has
       been issued on the basis of articulable facts supporting a reasonable suspicion that the wanted
       person has committed an offense, then reliance on that flyer or bulletin justifies a stop.”
       (Emphasis in original and internal quotation marks omitted.) Lawson, 298 Ill. App. 3d at 1004.
       The United States Supreme Court said so in United States v. Hensley, 469 U.S. 221 (1985).
       There, the Court held an officer could reasonably rely on a radio bulletin issued on the basis
       of articulable facts supporting a reasonable suspicion in order to justify a Terry stop, despite
       having no personal knowledge of the information that formed the basis of a reasonable
       suspicion. Hensley, 469 U.S. at 232. Illinois courts also permit officers to rely on police radio
       transmissions to make Terry stops even if they are unaware of the specific facts that established
       reasonable suspicion to initiate the stop. See People v. Green, 2014 IL App (3d) 120522, ¶ 30,
       19 N.E.3d 13; People v. Wallace, 2015 IL App (3d) 130489, ¶ 38, 42 N.E.3d 945; People v.
       Maxey, 2011 IL App (1st) 100011, ¶ 54, 949 N.E.2d 755 (and the cases cited therein). While
       the information known to Deputy Lewallen may not have been sufficient to justify a
       warrantless arrest of defendant for the crime of battery, when coupled with the fact that the
       officer assigned to the bar fight was requesting defendant be detained for questioning about a
       possible criminal offense, it was sufficient to justify a traffic stop on the vehicle to investigate
       his involvement in the bar fight at Sliderz. See Hensley, 469 U.S. at 232-33 (holding that if a
       police bulletin was issued from articulable facts supporting reasonable suspicion that the
       individual committed an offense, the temporary stop based on the bulletin is justified to obtain


                                                    - 10 -
       further information or check identification). “An officer may act on information provided by a
       third party in making a Terry stop, but only if the information provided is reliable and allows
       an officer to reasonably infer that a person was involved in criminal activity.” People v.
       Jackson, 348 Ill. App. 3d 719, 729, 810 N.E.2d 542, 553 (2004) (citing People v. Lockhart,
       311 Ill. App. 3d 358, 362, 724 N.E.2d 540, 543 (2000)).
¶ 40       A police officer has authority to briefly detain a person for investigatory purposes if the
       officer reasonably believes that person has committed or is about to commit a crime. Terry,
       392 U.S. at 21-22. This is exactly what Deputy Lewallen did. He is the officer who made the
       investigatory stop, not a warrantless arrest for the crime of battery. He was conducting a stop
       pursuant to an ongoing investigation concerning defendant’s involvement in a bar fight that
       occurred less than 10 minutes before. Deputy Lewallen acted based upon the information from
       dispatch and at the behest of the investigating officer, who wanted to speak with defendant
       about the fight. In our view, Terry allowed this investigative stop because the information
       relayed from dispatch led officers to reasonably suspect defendant may have committed a
       crime. People v. Close, 238 Ill. 2d 497, 505, 939 N.E.2d 463, 467 (2010) (citing Terry, 392
       U.S. at 22). As a result, based on the testimony presented by defendant himself, there was no
       evidence the information provided to the deputies by dispatch was unreliable or otherwise
       suspect. Looking at that information objectively, the defendant failed to make a prima facie
       showing the stop was unlawful. Having failed to do so, the trial court erred in granting the
       suppression motion.

¶ 41                                      III. CONCLUSION
¶ 42      For the reasons stated, we reverse the trial court’s judgment and remand for further
       proceedings consistent with this opinion.

¶ 43      Reversed and remanded.




                                                 - 11 -